IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DAVID KIRKWOOD
v. Civil Action No. CCB-17-2005
FINANCIAL WEST INVESTMENT

GROUP, INC., d/b/a FINANCIAL WEST
GROUP, ef ail.

% + + © B® mM &

MEMORANDUM

Pending before the court is defendant Financial West Investment Group, Inc.’s (“FWG”)
renewed motion to compel arbitration. For the reasons stated below, the court will grant the
motion.

FACTUAL AND PROCEDURAL HISTORY

Plaintiff David Kirkwood is a Maryland resident and former client of defendant Financial
West Investment Group, Inc. (““FWG”). FWG is a broker-dealer agency licensed by the Financial
Industry Regulatory Authority (“FINRA”), Through its regional offices, FWG solicited clients to
invest funds in various financial instruments, including annuities, (Am. Compl. {| 6, ECF No. 3).
Gary Steciuk was the registered representative for FWG’s Hampstead, Maryland branch office
from 2002 until December 2011. (7d. $4 5, 7).

On April 5, 2004, FWG opened an annuity account for Kirkwood. Def? s Renewed Mot.
to Compel Arbitration (“Def.’s Renewed Mot.”’) Ex. 3, ECF No. 68-4). The New Account Form
for the annuity listed Steciuk as Kirkwood’s FWG broker. (/d. at 2). Kirkwood denies signing the
New Account Form and suggests that Stecuik forged Kirkwood’s signature. (PI.’s Opp. to Def.’s

Mot. to Compel Arbitration at 3, ECF No. 58). Steciuk oversaw and managed Kirkwood’s
annuity account until 2014.’ In July 2014, Kirkwood first became aware that Steciuk was
engaged in fraudulent activity related to the annuity account. From 2006 until July 2014, Steciuk
defrauded Kirkwood by soliciting him to invest more than $400,000 in illegitimate annuities.
(Am. Compl. 9 11). Rather than investing Kirkwood’s funds into legitimate financial
instruments, Steciuk instead invested them into his own accounts and used the funds to his
benefit, causing Kirkwood ultimately to lose more than $350,000. (/d. at JJ 12, 16)..0n March
27, 2015, Steciuk pleaded guilty in this district to one count of mail fraud, after having been
charged with several federal offenses in connection with Kirkwood’s and other defrauded
investors’ accounts. (Steciuk Criminal Docs., ECF No. 3 at 19, 56). Steciuk remains incarcerated .
at a federal facility.

On July 18, 2017, Kirkwood initiated this suit, alleging breach of fiduciary duty through
fraud and constructive fraud, breach of contract, and negligent supervision. (Am. Compl. J 17—
36). FWG filed its first motion to compel arbitration on June 6, 2018, requesting that the court
dismiss the case so that the parties may resolve their dispute in arbitration. FWG argued that the
basis for Kirkwood’s relationship with FWG was the New Account Form, which includes a
broad arbitration clause and ostensibly bears Kirkwood’s signature? The court denied the motion
without prejudice, noting that Kirkwood’s forgery allegation goes to the arbitrability of the
dispute, but that Kirkwood may be equitably estopped from making this claim if Kirkwood relies
on the New Account Form to establish his contractual relationship with FWG. (Jan. 30, 2019

Memo. at 4-6, ECF No. 63).

 

’ Steciuk left FWG in December 2011 and began work as a Capital Synergy. Partners, Inc. (“CSP”) representative in
Jannary 2012, at which time Kirkwood transferred his FWG annuity account to CSP so Steciuk could continue
managing it. Steciuk’s employment at CSP terminated in July 2014. On November 17, 2017, this court dismissed
CSP asa defendant in this case due to lack of personal jurisdiction. (ECF No. 48).

? In relevant part, the arbitration clause in the New Account Form provides that “[a]rbitration is final and binding on
the parties. The parties are waiving their right to seek remedies in court, including the right to jury trials.” (Def.’s
Renewed Mot. Ex. 3, ECF No. 68-4).

2
Now pending before the court is FWG’s renewed motion to compel arbitration. The
motion has been fully briefed and no oral argument is necessary. See Local Rule 105.6 (D. Md.
2018).

STANDARD OF REVIEW

The United States Supreme Court has identified arbitration agreements as “a specialized
kind of forum-selection clause that posits not only the situs of suit but also the procedure to be
used in resolving the dispute.” Scherk v. Alberto-Culver Co., 417 U.S. 506, 519 (1974). “[A]
motion to dismiss based on a forum-selection clause should be properly treated under Rule
12(b)(3) as a motion to dismiss on the basis of improper venue.” Sucampo Pharm., Inc. y.
Astellas Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006): see also Aggarao v. MOL Ship Mgmt.
Co., 675 F.3d 355, 365-66 & n. 9 (4th Cir. 2012) (analyzing a dismissal in favor of arbitration
under Rule 12(b)(3)). Thus, motions to compel arbitration may properly be treated as motions to
dismiss for improper venue pursuant to Fed. R. Civ. P. 12(b)(3).

“On a motion to dismiss under Rule 12(b)(3), the court is permitted to consider evidence
outside the pleadings.” Aggarao, 675 F.3d at 365-66 (citing Sucampo, 471 F.3d at 550). Facts
should be viewed in the light most favorable to the plaintiff, and the plaintiff is obligated “to
make only a prima facie showing of proper venue in order to survive a motion to dismiss.” /d. at
366 (internal citations omitted).

ANALYSIS

Federal policy favors the resolution of disputes through arbitration. New Prime, fic. v.
Oliveira, 139 §. Ct. 532, 543 (2019) (quoting Moses H. Cone Mem’! Hosp. v. Mercury Constr.
Corp., 460 U.S. 1, 24 (1983)). Under the Federal Arbitration Act (“FAA”), arbitration

agreements are “valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
equity for the revocation of any contract.” 9 U.S.C. § 2. Generally, however, courts may not
compel parties to submit to arbitration any dispute they did not agree to arbitrate. Jt’? Paper Co.
v. Schwabedissen Maschinen & Anlagen GMBH, 206 F.3d 411, 416 (4th Cir. 2000) (internal
citation omitted). Whether the parties have agreed to arbitrate a particular dispute is a question of
“arbitrability.” Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 68-69 (2010)

Pursuant to the FAA and related case law, “the question of who decides arbitrability is
itself a question of contract.” Schein, Inc. v. Archer & White Sales, Inc., 139 8. Ct. 524, 527
(2019). Jurisdiction to resolve the arbitrability of an agreement generally resides with the district
court unless the arbitration agreement specifically assigns the issue of arbitrability to the
arbitrator. Simply Wireless, Inc. v. T-Mobile US, Inc., 877 F.3d 522, 526 (4th Cir. 2017) (holding
that courts should resolve questions of arbitrability absent clear and unmistakable evidence,
beyond the mere presence of an expansive arbitration clause, that the parties intended for an
arbitrator to determine arbitrability) (quoting Hayes v. Delbert Serve. Corp., 811 F.3d 666, 671
n. 1 (4th Cir. 2016) and Peabody Holding Co. v. United Mine Workers of Am., Int'l Union, 665
F.3d 96, 102 (4th Cir. 2012)) (internal quotation marks and further internal citations omitted),
abrogated on other grounds by Schein, 139 S. Ct. at 529. Courts must consider any challenge to
the validity of an agreement to arbitrate before ordering a case to arbitration. See Rent-A-Center,
561 U.S. at 70-71. An allegation of forgery constitutes a challenge to the validity of an
agreement to arbitrate. See Gregory v. Interstate/Johnson Lane Corp., 188 F.3d 501, 1999 WL
674765, at * 7 (4th Cir. Aug. 31, 1999) (per curiam);? Roach v. Navient Solutions, Ine., 165 F.
Supp. 3d 343, 349 (D. Md. 2015); Monk v. Perdue Farms Inc., 12 F. Supp. 2d 508, 509 (D. Md.

1998).

 

3 Unpublished opinions are cited not for their precedential value but for the soundness of their reasoning.

4
FWG argues that the court cannot consider Kirkwood’s challenge to the arbitration
agreement because Kirkwood is equitably estopped from claiming his signature is a forgery. The
doctrine of equitable estoppel recognizes that “it is unfair for a party to rely on a contract when it
works to its advantage, and repudiate it when it works to its disadvantage.” Am. Bankers Ins.
Grp., Inc. v. Long, 453 F.3d 623, 627 (4th Cir. 2006). Pursuant to this principle, a plaintiff
cannot deny that he is bound by an arbitration agreement when his claims against the defendant
“arise from the contract containing the arbitration clause.” Jd. at 628 (quoting R./. Griffin & Co.
v. Beach Club IT Homeowners Ass ‘n, 384 F.3d 157, 161 (4th Cir. 2004)) (internal quotation
marks and alterations omitted).

As the court noted in its first denial of FWG’s motion to compel arbitration, the doctrine
of equitable estoppel precludes the court from addressing the forgery allegation if Kirkwood’s
claims against FWG arise from the contractual relationship established by the New Account
Form.* FWG maintains that its only contract with Kirkwood is contained in the New Account
Form, and that “[Kirkwood] cannot invoke rights as an accountholder while simultaneously
disclaiming his own contractual obligations arising from that account.” (Def.’s Renewed Mot. at
19, ECF No. 68-1). Kirkwood counters that he does not rely on the New Account Form at all,
and that his breach of contract claim is based on “oral communications that, in exchange for
commissions and fees, [FWG] would act in good faith and properly invest his savings.”° (PI.’s

Opp. to Def.’s Renewed Mot. at 3, ECF No. 71).

 

* All of Kirkwood’s claims against FWG require the existence of a contractual relationship between the parties. In
Counts J and II of his amended complaint (fraud and constructive fraud), Kirkwood alleges that FWG breached its
fiduciary duty to him. (Am. Compl. ff] 18, 24). In Count III, Kirkwood alleges that FWG breached its “contractual
agreements” with him. (Am. Compl. 29). And in Count IV, Kirkwood alleges that FWG breached a “supervisory
obligation[]” it owed to him. (Am. Compl. fj 32-35).

° Kirkwood does not address whether his other claims against FWG are also based on the alleged oral contract. But
as all of Kirkwood’s claims require a contractual relationship, and he disclaims the New Account Form, the court
assumes Kirkwood seeks to base his other claims on the alleged oral agreement as well.

5
The court cannot find that an oral contract existed between the parties. Kirkwood’s first
mention of any oral contract appears in his opposition to FWG’s renewed motion to compel
arbitration, and his only description of the contract’s terms is that FWG agreed, “in exchange for
commissions and fees,” to “act in good faith and properly invest [Kirkwood’s] savings.” Under
Maryland law, “an enforceable contract must express with definiteness and certainty the nature
and extent of the parties’ obligations.” Kiley v. First Nat. Bank of Maryland, 102 Md. App. 317,
333 (1994) (citing Canaras v. Lift Truck Services, 272 Md. 337, 346 (1974)). Based on the
limited amount of information Kirkwood has provided, the court cannot discern the terms of the
alleged oral contract. Kirkwood does not mention an oral contract in his amended complaint, nor
does he provide any evidence—aside from the assertions in his opposition to FWG’s renewed
motion to compel arbitration—that the contract existed. See Symeonidis v. Paxton Capital Grp.,
/ne,, 220 F. Supp. 2d 478, 481 (D. Md. 2002) (finding a plaintiffs “own, unsworn assertions”
insufficient to support a claim that oral agreements existed). ° Kirkwood does not state when the
alleged contract was formed or with whom he had “oral communications.” He also does not
specify how much he agreed to pay in fees or the nature of FWG’s alleged promise to invest on
his behalf. In the absence of supporting factual allegations, “mere legal conclusions that ‘an
agreement’ or “a contract’ existed between the parties” are insufficient to establish the existence

of an oral contract. Dolan v. McQuaide, 215 Md. App. 24, 33-34 (2013). The'court thus finds

 

© As the court noted in its previous denial of FWG’s motion to compel arbitration, “the court is permitted to consider
evidence outside the pleadings” when ruling on such a motion. See Aggarao, 675 F.3d at 365-66 (citing Sucanpo,
471 F.3d at 550). Accordingly, Kirkwood was on notice that if he presented the court with evidence tending to show
the existence of an oral contract, the court would consider it. But Kirkwood has chosen not to supplement the
assertion in his pleading with any additional evidence. Indeed, the affidavit Kirkwood submitted in connection with
his opposition to FWG’s earlier motion to compel arbitration does not refer to any oral contract. (Aff. of David
Kirkwood, P1.’s Opp. to Def.’s Mot. to Compel Arbitration, ECF No. 58-2).

6

+
that Kirkwood has not presented enough evidence to show a relationship with FWG based on an
oral contract.’

Without an oral agreement, it appears that the only basis for a contractual relationship
between Kirkwood and FWG 1s the New Account Form. Accordingly, the court will not address
Kirkwood’s forgery allegations, because he is equitably estopped from contesting the arbitration
clause of the contract under which he is also claiming a cause of action against FWG. The court,
then, has no choice but to grant FWG’s motion to compel arbitration.* In so ruling, the court

expresses no opinion as to the ultimate merits of Kirkwood’s claims, but finds that, on the basis

of the evidence presented, the appropriate place to adjudicate these claims is in arbitration.

CONCLUSION

For the foregoing reasons, the court will grant the FWG’s motion to compel arbitration. A

separate order follows.

(0/3 I 4 COLE

Date Catherine C. Blake
United States District Judge

 

” FWG argues that this alleged oral contract would be barred by the statute of frauds, as it would be impossible for
such a contract to be performed in one year. This is not a strong argument. Maryland construes the “one year clause”
of the statute of frauds strictly, the Maryland Court of Appeals has consistently held that “the statute will not apply
where the contract can, by any possibility, be fulfilled or completed in the space of a year|.|” Chesapeake Fin. Corp.
v. Laird, 289 Md. 594, 600 (1981) (quoting F/licott v. Peterson, 4 Md. 476, 488 (1853)); see also Heritage
Oldsmobile-Imports v. Volkswagen of Am., Inc., 264 F. Supp. 2d 282, 289 (D. Md. 2003). As it is theoretically
possible that an agreement to “invest [Kirkwood’s] savings” could be completed in a year, the statute of frauds
would not necessarily bar such an oral agreement.

* It seems that the court’s only other choice would be to dismiss Kirkwood’s complaint in its entirety, as without an
oral agreement or the New Account Form, Kirkwood can show no contractual relationship upon which to base his
claims. But the court assumes that Kirkwood would prefer the arbitration forum to no forum at all.

7
